Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
					Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the 


2. 	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/382,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the copending claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

3. 	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/382,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the copending claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

5. 	Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/133,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broaden version of the copending claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more. 
method for generating an irregular lattice correlithm object.  The claim recites a series of steps and, therefore, is a process. 
Regarding step 2A prong 1, claim 12 recites an abstract idea – mathematics.  Step 1 (outputting at a first processing stage) of the process explicitly say it provides calculating something (n-bit digital word comprises a value of zero or one).  Step 2 (receiving at a second processing stage) is data gathering.  Step 3 (receiving a distance parameter) is data gathering.  Step 4 (outputting a plurality of first cluster sub-lattice correlithm objects) is calculating something.  Step 5 (receiving at a third processing stage) is data gathering.  Step 6 (outputting a plurality of second cluster sub-lattice correlithm objects) is calculating something. The method steps {1, 4 and 6) are directed to mathematical relationships.  Claim 12 therefore recites the judicial exception of mathematical concepts. 
Regarding step 2A prong 2, there is NO additional Additional Elements That Integrate The Judicial Exception Into A Practical Application. 
Regarding step 2B [Does The Claim Recite Additional Elements That Amount to Significantly More Than The Judicial Exception?] analysis, it is the same as set forth for step 2A PRONG 2.  
Device [independent] claim 1 is rejected for similar reasons as presented above with reference to method claim 12.  Device claim 1 maybe a general purpose computer/electronic device (e.g., see “DETAILED DESCRIPTION”; second paragraph).  In Berkheimer, the court held that patent eligibility is an issue of law that may contain underlying facts.  In particular, the court held that, under step two of the Alice/Mayo two-
Dependent claims 2-11 and 13-22 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend.  The claims are clearly all directed to mathematical algorithm. 

DETAILED DESCRIPTION
…. 
FIG. 1 is a schematic view of an embodiment of a user device 100 implementing correlithm objects 104 in an n-dimensional space 102. Examples of user devices 100 include, but are not limited to, desktop computers, mobile phones, tablet computers, laptop computers, or other special purpose computer platform. The user device 100 is configured to implement or emulate a correlithm object processing system that uses categorical numbers to represent data samples as correlithm objects 104 in a high-dimensional space 102, for example a high-dimensional binary cube. Additional information about the correlithm object processing system is described in FIG. 3. Additional information about configuring the user device 100 to implement or emulate a correlithm object processing system is described in FIG. 5.

Claim Rejections - 35 USC § 112

8.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention. As per independent claim 12, the claim seems to be missing the “first step” for providing the “calculated result “n-bit digital word”.  Clarification is requested.  Similarly noted in claim 1.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182